Opinion by
Judge Pryor:
The record of the suit by Prior Harvey against Brewer was not competent as testimony to show that Robinson at the time he sold the house to the appellee Hudson had no title. Neither Robinson nor Brewer were parties to the suit of Harvey, and there is nothing else in this record showing a want of title in the appellant. Even if Brewer himself had been sued by Harvey and a recovery had, in the absence of other proof this recovery would not be sufficient to show that the house sold by appellant to appellee was the property of Harvey. The non-resident defendant has the right to bring the case to this court by an appeal, and this is an appearance to the action. The judgment of the court below is reversed and the cause remanded for further preparation not inconsistent with this opinion. If the appellee is permitted to take additional proof by the court below the appellants should each be allowed to answer the amended petition of appellee.